Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (JP 2019173833) in view of Kreiensen et al. (DE 102016105654).

1. Hiyoshi teaches:
A driving device (fig 1) comprising: 
an electric motor 3; 
a drive gear/pinion gear 8 configured to rotate together with an output rotating shaft 10R of the electric motor in an integrated manner (see fig 1); 
a deceleration mechanism/speed reduction mechanism T configured to decelerate rotation of the drive gear; 
a driven gear/ring gear 20 configured to be driven to rotate by a torque of the electric motor (since it is connected to reduction gear 16), the torque being transmitted via the deceleration mechanism; and 
a housing/gear case 2B in which the deceleration mechanism and the driven gear are accommodated, wherein: 
at least one of the drive gear and the driven gear (the ring gear 20 is helical) is provided as a helical gear; 
the deceleration mechanism includes a plurality of reduction gear shafts/counter shafts 14 each including a large-diameter gear wheel/reduction gear 15 meshing with the drive gear and a small-diameter gear wheel/reduction gear 16 meshing with the driven gear, a plurality of bearings 17 & 18 provided such that the bearings support respective end parts of the reduction gear shaft to the housing, and; 
each of the reduction gear shafts is provided such that the large-diameter gear wheel and the small-diameter gear wheel are concentrically provided in a shaft portion (annotated fig 1 below) placed in parallel to the output rotating shaft (fig below); 
each of the bearings includes an outer ring held by the housing (annotated fig 1 below), an inner ring (annotated fig 1 below) outwardly engaged with the shaft portion of a corresponding one of the reduction gear shafts, and a plurality of rolling elements (annotated fig 1 below) placed between the inner ring and the outer ring; but does not teach a biasing member provided for at least any one of the bearings; and the biasing member axially biases the outer ring of the at least any one of the bearings that supports at least either one of end parts of the shaft portion of a corresponding one of the reduction gear shafts, the end parts including an end part on the large-diameter gear wheel side and an end part on the small-diameter gear wheel side.

    PNG
    media_image1.png
    929
    1238
    media_image1.png
    Greyscale

Kreiensen et al. teach that a biasing member/spring 50 provided for at least any one of the bearings 48; and the biasing member axially biases the outer ring (annotated fig 2 below) of the at least any one of the bearings that supports at least either one of end parts of the shaft portion of a corresponding one of the reduction gear shafts/shaft 11, the end parts including an end part on the large-diameter gear wheel side and an end part on the small-diameter gear wheel side to preload the bearing.

    PNG
    media_image2.png
    863
    725
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hiyoshi so that a biasing member provided for at least any one of the bearings; and the biasing member axially biases the outer ring of the at least any one of the bearings that supports at least either one of end parts of the shaft portion of a corresponding one of the reduction gear shafts, the end parts including an end part on the large-diameter gear wheel side and an end part on the small-diameter gear wheel side, as taught by Kreiensen et al. so as to preload the bearing.
2. Hiyoshi has been discussed above, re claim 1; but does not teach that the biasing member is placed at a position where the biasing member is compressed by a thrust force to be caused in the corresponding one of the reduction gear shafts when the electric motor generates a torque in a main rotating direction of the electric motor.

Kreiensen et al. teach that the biasing member is placed at a position where the biasing member is compressed by a thrust force to be caused in the corresponding one of the reduction gear shafts when the electric motor 10 generates a torque in a main rotating direction of the electric motor to preload the bearing.

    PNG
    media_image2.png
    863
    725
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hiyoshi so that the biasing member is placed at a position where the biasing member is compressed by a thrust force to be caused in the corresponding one of the reduction gear shafts when the electric motor generates a torque in a main rotating direction of the electric motor, as taught by Kreiensen et al. so as to preload the bearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834